DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a compound of general formula (I).
Group II, claim(s) 6, drawn to a method of treating, preventing, or delaying a bacterial infection, viral infection, cancer, a disorder of sialic acid metabolism, or an autoimmune disease in a subject in need thereof comprising administering a compound of general formula (I).
III, claim(s) 15, drawn to a method of making a compound comprising reacting the free amine at C-5 of a neuraminic acid derivative comprising an equatorial free amine at C-5 and comprising fluorine at C-3 with a reacting the free amine at C-5 with a compound of general formula (IV).

Election of Species
If Applicant elects the invention of Group I or III then Applicant is further required to make an election from the following First species election.
If Applicant elects the invention of Group II then Applicant is further required to make an election from each of the following First and Second species elections.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
First species of compound having a specific chemical structure
	Examples of First species of compound are:
1a) the compound SiaFAcC of general formula (I-ax) wherein each X is acetyl , Z is methyl , L is absent, Q and Q' are both O , and R is 
    PNG
    media_image1.png
    130
    136
    media_image1.png
    Greyscale
 disclosed in Example 3 of the specification, and

    PNG
    media_image2.png
    166
    300
    media_image2.png
    Greyscale
 disclosed in Example 3 of the specification.

Second species of infection, disease, or disorder:
Examples of Second species of infection, disease, or disorder are:
	2a) the specific viral infection of influenza virus disclosed at paragraph 0073 of the published application,
	2b) the specific cancer of colorectal cancer disclosed at paragraph 0072 of the published application, and
	2c) the specific disorder of sialic acid metabolism of infantile free sialic acid storage disease disclosed at paragraph 0074 of the published application.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III and the species lack unity of invention because even though the inventions of these groups require the technical feature of a compound of general formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Szabo et al. (Medicinal Research Reviews, 2017, 37(2), p219-270, provided by Applicant in IDS mailed 27 Jul 2020) in view of Drinnan et al. (Mini Reviews in Medicinal Chemistry, 2003, 3(6), p501-517, provided by Applicant in IDS mailed 27 Jul 2020). Szabo et al. teaches developments in sialyl transferase inhibitors from design, nature, and screening. (page 219, abstract) Szabo et al. teaches fluorinated monosaccharide analogs as metabolic sialyl transferase inhibitors, such as the example compounds 50 and 51 
    PNG
    media_image3.png
    121
    211
    media_image3.png
    Greyscale
 where R1 or R2 is F. which are transformed through salvage pathways to give the inhibitor CMP-3Fax-Neu5Ac. (page 243, first full paragraph and figure 11) Drinnan et al. teaches inhibitors of sialyl transferase. (page 501, abstract) Drinnan et al. teaches replacement of the 5-acetamide function of sialic acid with a benzyloxycarbonyl derivative gave a 1.4-1.7 fold increase in the rate of transfer to the make the CMP-NeuAc analog. (page 514, left column, paragraph 2) It would have been obvious to combine the teachings of Szabo et al. in view of Drinnan et al. to improve the compound of Szabo et al. which is ax-Neu5Ac with the modification taught by Drinnan et al. which increases the rate of transfer to the make the CMP-NeuAc analog. Therefore lack of unity of invention is shown because the common feature does not make a contribution over the prior art and does not serve as the special technical feature of a single general inventive concept.

Due to the complexity of the restriction and species election requirement, no telephone communication was made.  See MPEP 812.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623